Campbell, J.,
delivered the opinion of the court.
The interest of the beneficiary in a deed of trust executed to secure a debt is not the subject of a judgment lien, and his assignee of the debt secured by the deed of trust takes the debt, which is the principal thing, and the security which is an incident, free from any such lien, and secure against the effort of the judgment creditor to reach it in his hands. A deed of trust to secure a debt is but a security — an incum-brance, and not an estate legal or equitable in the beneficiary, who may resort to the property conveyed as a means to the end of obtaining payment of the debt secured, but has no interest in the property or right to it, except as an incident to the chose in action secured by it. Freeman v. Cunningham, ante, 67. Decree affirmed.